Citation Nr: 1706002	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  08-04 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death.

2.  Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 (West 2014).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The Veteran served on active duty from December 1950 to November 1952.  The Veteran died in July 2007.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In an August 2010 decision, the Board denied the appellant's claim for non-service-connected death pension.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  By July 2011 order of the Court, the August 2010 decision was vacated and the matter remanded to the Board.  As part of the order, the Court requested that the Board make a determination regarding the viability of the appellant's claims for service connection for the cause of the Veteran's death and DIC under 38 U.S.C.A. § 1318.  

In a January 2012 decision, the Board found that the issues of service connection for the cause of the Veteran's death and DIC under 38 U.S.C.A. § 1318 needed to be addressed, and remanded the appeal in order to ascertain whether or not the appellant wished to appear for a Board personal hearing, and to obtain a VA medical opinion.  Upon remand, the Agency of Original Jurisdiction (AOJ) obtained a VA medical opinion in September 2014.  Moreover, the appellant, through the authorized representative, indicated that she did not wish to appear for a Board hearing.  See June 2016 VA Form 646.  Accordingly, the Board hearing is withdrawn.  See 38 C.F.R. § 20.702(d) (2016).  Based on the foregoing, the Board finds that the AOJ substantially complied with the January 2012 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDINGS OF FACT

1. The Veteran died in July 2007.  The death certificate lists the immediate cause of death as septic shock due to positive blood culture for staphylococcus, with renal failure (on dialysis) as a significant condition contributing to the death.

2. At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), glaucoma, right and left lower extremity peripheral neuropathy, residuals of a shell fragment wound to the left shoulder, and hemorrhoids, and the Veteran was in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from August 31, 1999. 

3. The service-connected disabilities did not substantially or materially contribute to the cause of the Veteran's death.

4. The cause of the Veteran's death was not causally or etiologically related to service or a service-related disability.

5. The Veteran was not a former prisoner of war (POW).

6. The Veteran was not rated 100 percent disabled for the five years immediately following service separation.

7. The Veteran was not continuously rated totally disabled during the 10 years preceding his death.


CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.5, 3.102, 3.159, 3.301, 3.303, 3.307, 3.309, 3.312 (2016).

2. The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

With respect to the claim of entitlement to DIC under 38 U.S.C.A. § 1318, it is the law, and not the facts, that is dispositive of the appeal; therefore, the duties to notify and assist imposed by VCAA are not applicable to that claim.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The Board finds that the VCAA notice requirements have been satisfied with respect to the claim for service connection for the cause of the Veteran's death.  VA sent a notice letter to the appellant in August 2007 before adjudication of the claim in the September 2007 rating decision.  The notice letter informed the appellant about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the appellant was expected to provide.  The notice letters also provided the appellant with section 5103(a) DIC notice.  There is no question regarding a rating in a DIC case and, because this decision is denying service connection for the cause of death, any question regarding an effective date to be assigned is moot.  

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim.  The record contains the Veteran's service treatment records, service personnel records, post-service treatment records, the Veteran's death certificate, the September 2014 VA medical opinion, and the appellant's written statements.  

In September 2014, VA provided the appellant with a medical opinion addressing the cause of the Veteran's death.  The September 2014 VA examiner reviewed the claims file and provided a detailed medical opinion with supporting rationale.  The Board finds that the September 2014 VA medical opinion is adequate to assist in determining the nature and etiology of the cause of the Veteran's death, and that no further opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection for Cause of Death Legal Authority

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  
38 C.F.R. § 3.312(a).  The service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

Contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

In order to establish service connection for the cause of death, there must be 
 (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
 § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Renal failure, as a renal disease, which is listed as a significant condition contributing to the death, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to this diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The cause of the Veteran's death, which is listed as septic shock due to positive blood culture for staphylococcus, is not a "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to this diagnosis.  Walker, 708 F.3d at 1331.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as renal disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a layperson may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Cause of Veteran's Death

The appellant generally contends that service connection for the cause of the Veteran's death is warranted.  The appellant has not advanced a specific theory of entitlement to service connection for the cause of the Veteran's death.  See August 2007 VA Form 21-534; December 2016 appellant's brief.

At the time of the Veteran's death, service connection was in effect for PTSD (rated as 50 percent disabling effective October 22, 2001), glaucoma (rated as 50 percent disabling effective August 31, 1999), right lower extremity peripheral neuropathy (rated as 40 percent disabling effective August 31, 1999), left lower extremity peripheral neuropathy (rated as 40 percent disabling effective August 31, 1999), residuals of a shell fragment wound to the left shoulder (rated as 20 percent disabling effective October 27, 1995), and hemorrhoids (rated as 0 percent disabling effective November 6, 1952).  The Veteran was also in receipt of a TDIU from August 31, 1999.

The Veteran's death certificate lists the immediate cause of death as septic shock due to positive blood culture for staphylococcus, with renal failure (on dialysis) as a significant condition contributing to the death. 

After review of the lay and medical evidence of record, the Board finds that the evidence weighs against finding that the service-connected disabilities at the time of the Veteran's death were the principal or contributory cause of the Veteran's death.  The September 2014 VA examiner opined that it is less likely than not the  service-connected disabilities were related to the cause of the Veteran's death or led to death, that any of the service-connected disabilities contributed substantially or materially to the cause of death, or that any of the service-connected disabilities were so debilitating that they accelerated death.  The September 2014 VA examiner reasoned that none of the service-connected disabilities lead to hypertension, obesity, atrial fibrillation, congestive heart failure, and gastrointestinal bleeding, which caused renal failure that required dialysis since 2005.  The September 2014 VA examiner explained that patients in chronic renal failure on hemodialysis are very prone to infections/sepsis, which is what this Veteran contracted in July 2007 as documented by positive blood cultures due to staphylococcus, and which resulted in the Veteran's death due to septic shock.  The September 2014 VA examiner further explained that the sequence of events in this Veteran's life include long standing nonservice-connected hypertension that caused nephrosclerosis that led to chronic renal failure, and the Veteran needing chronic dialysis.  The September 2014 VA examiner wrote that sepsis is a well-known dire complication of being on dialysis since no signs or symptoms of infection manifest and often present as hypotension, gastrointestinal bleeding, or altered mental status, which was the case in this Veteran's case.  The September 2014 VA examiner noted that all the service-connected disabilities are unrelated to the conditions that led up to renal failure which caused the septic shock that resulted in the Veteran's death.  The September 2014 VA examiner also noted that the Veteran had all the service-connected conditions since service separation in 1952, with no significant grave health problems till 2005 when the Veteran became gravely ill.  

The Board finds that the September 2014 VA opinion is highly probative with respect to the theory that the service-connected disabilities were not the principal or contributory cause of the Veteran's death because it is adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall, 11 Vet. App. 268; Barr, 
11 Vet. App. at 311; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the September 2014 VA opinion provides competent, credible, and probative evidence which supports the finding that the service-connected disabilities at the time of the Veteran's death were not the principal or contributory cause of the Veteran's death.

The Board also finds that the weight of the competent evidence demonstrates no link between the terminal assessment of septic shock due to positive blood culture for staphylococcus with renal failure and active service.  In this regard, the weight of the lay and medical evidence of record demonstrates no in-service injury, disease, or event that is related to the staphylococcus infection or renal disease that occurred prior to the Veteran's death.  Neither the Veteran (prior to death) nor the appellant have advanced any in-service events, injuries, and/or diseases that may be related to the Veteran's staphylococcus infection or renal disease.  Service treatment records show no complaints, treatment, or diagnosis of a staphylococcus infection or a renal disorder during service.  The Board also finds that the weight of the evidence demonstrates that symptoms of renal disease were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of service separation. 

The weight of the lay and medical evidence demonstrates that renal failure and the resulting staphylococcus infection that caused the Veteran's death started after service.  The first post-service evidence of renal disease is the March 2000 VA examination report, which noted that the Veteran had a history of acute renal failure.  This period in excess of 40 years between service and evidence of renal disease is one factor that weighs against a finding of service incurrence, chronic symptoms in service, continuous symptoms since service separation, and/or manifestation to a compensable degree within one year of service separation.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against service incurrence, chronic symptoms in service, continuous symptoms since service separation, and/or manifestation to a compensable degree within one year of service separation in this case include the November 1952 service separation examination that shows a normal clinical evaluation of the genitourinary system.  Moreover, a June 1953 post-service VA examination report shows a normal clinical evaluation of the genitourinary system, and the Veteran did not report any renal or staphylococcus infection symptoms during the June 1953 VA examination.  For these reasons, the Board finds that service connection on either a direct or presumptive basis is not warranted for renal failure or staphylococcus infection.

Based on the foregoing, the Board finds that the preponderance of the lay and medical evidence of record weighs against the appeal for service connection for the cause of the Veteran's death; therefore, the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Analysis of DIC under 38 U.S.C.A. § 1318

VA pays DIC benefits to the surviving spouse of a deceased veteran who was in receipt of, or entitled to receive compensation, at the time of his death for a service-connected disability that was rated totally disabling if (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) if the disability was rated by the VA as totally disabling continuously since a veteran's release from active duty and for at least five years immediately preceding death; or (3) if the veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. 
§ 1318(b). 

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" means that at the time of death, the veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran otherwise was entitled to continued payment based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C.A. § 5308  but determines that benefits were payable under 38 U.S.C.A. § 5309.  See 38 C.F.R. § 3.22.

The Board find that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met.  The evidence of record does not reflect that the Veteran was a former POW.  Furthermore, the Veteran separated from service in November 1952 and was service connected for hemorrhoids effective November 6, 1952, residuals of a left shoulder shell fragment wound effective October 27, 1995, right and left lower extremity peripheral neuropathy effective August 31, 1999, glaucoma effective August 31, 1999, and PTSD effective October 22, 2001, and was in receipt of individual unemployability effective August 31, 1999.  The Veteran had a combined disability rating of 0 percent from November 6, 1952, 30 percent October 27, 1995, and 100 percent from August 31, 1999; therefore, the Veteran was not rated 100 percent disabled for the five years immediately following service separation.

The Veteran was not rated 100 percent disabled for the 10-year period immediately preceding his death.  The Veteran died July in 2007.  The Veteran had a combined disability rating of 0 percent from November 6, 1952, 30 percent October 27, 1995, and 100 percent from August 31, 1999; therefore, it is not legally possible to establish a 100 percent rating for a 10 year period to meet the eligibility requirement for DIC 38 U.S.C.A. § 1318.  For these reasons, DIC under 38 U.S.C.A. § 1318 is precluded.  Per application of Rodriguez v. Peake, 511 F.3d 1147 (Fed Cir. 2008), the Board need not review whether there is any disorder of record for which service connection could have been established and then assigned a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 
38 U.S.C.A. § 1318, also known as "hypothetical entitlement."  See also Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); 38 C.F.R. § 3.22.

As the evidence shows the Veteran (i) was not continuously rated totally disabled during the 10 years preceding his death, (ii) was not continuously rated totally disabled since release from active duty, or (iii) was not a former prisoner of war, the 

criteria for DIC pursuant to 38 U.S.C.A. § 1318 have not been met; therefore, the appellant's claim for compensation under 38 U.S.C.A. § 1318 is without legal merit.  As the law is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.

The appeal for DIC under 38 U.S.C.A. § 1318, being without legal merit, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


